DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Status of the Application
Claims 1-5 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 01/17/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the application number is missing from the information disclosure statement. According to the MPEP ¶609, 37 CFR 1.98 states that (a)(1) … Each page of the list must include: (i) The application number of the application in which the information disclosure statement is being submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 07/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light receiving unit that receives” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/637,731 in view of Akiyama [US 2017/0261612 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below. 
This is a provisional nonstatutory double patenting rejection.
Table 1: Instant Application No. 16/632,281 vs. Copending Application No. 16/637,731
Instant Application No. 16/632,281 Claims (Difference Emphasis Added)
Copending Application No. 16/637,731 Claims (Difference Emphasis Added)
1. An optical device comprising: a light source that emits emitting light; an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range; a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device; and a first optical member that guides the emitted light to the irradiation device and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof.
1. An optical device comprising: an emitting unit that emits emitted light; a scanning unit that scans the emitted light toward a predetermined range; an optical member that guides the emitted light to the scanning unit by guiding the emitted light in a direction corresponding to a wavelength; and a control unit that performs control so as to suppress a variation in the scanning range of the emitted light by the scanning unit due to an optical path change of the emitted light through the optical member caused by a change in the wavelength of the emitted light.

4. The optical device as claimed in claim 1, comprising a light receiving unit that receives reflected light reflected by an object with the emitted light scanned from the scanning unit, wherein the optical member guides the reflected light to the light receiving unit.
5. A distance measuring device having the optical device of claim 1, wherein the distance measuring device measures a distance to the object based on a time required from emission of the emitted light to reception of the emitted light by the light receiving unit.
7. A distance measuring device comprising: an optical device as claimed in claim 1, wherein the distance measuring device measures a distance to an object based on time required from emission of the emitted light to reception of the emitted light by a light receiving unit.


	Some of the differences in the claim limitations in the copending application are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the copending application.
	The copending application fails to explicitly disclose a light source that emits emitting light; an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range; a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device; and a first optical member that guides the emitted light to the irradiation device.
	Akiyama discloses a light source that emits emitting light ([0027] The multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse.); an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range ([0028] The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror.); a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths.); and a first optical member that guides the emitted light to the irradiation device ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Akiyama in order to improve the optical distance measuring system [See Akiyama].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama [US 2017/0261612 A1].
In regards to claim 4, Akiyama discloses ([0025] an optical distance measuring system) comprising: a light source that emits emitting light ([0027] The multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse.); an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range ([0028] The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror.); 4DOCS 125729-007US1/3915425.1Attorney Docket No. 125729-007US1a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths.); a first optical member that guides the emitted light to the irradiation device by guiding incident light in a direction according to a wavelength thereof ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.), and a second optical member that guides the reflected light reflected from the object to the light receiving unit by guiding the reflected light in a direction according to a wavelength thereof ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths. Therefore, the wavelength-selectable light receiver 23 includes a wavelength separation mechanism that separates light pulse beams for each wavelength (each of the three wavelengths λ1, λ2, and λ3 in this case) and a plurality of wavelength corresponding light receivers each of which generates a light receiving pulse signal in accordance with a separated pulse beam. The wavelength separation mechanism separates light pulse beams using a multi-layer thin film filter and also may separate light pulse beams using an optical diffraction grating or the like.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of SAKIMURA et al. (Hereafter, “Sakimura”) [US 2016/0291137 A1].
In regards to claim 1, Akiyama discloses an optical device ([0025] an optical distance measuring system) comprising: a light source that emits emitting light ([0027] The multi-wavelength pulse light source 21 generates a plurality of light pulses of different wavelengths in beam form and repeats a cycle in which a light pulse is generated while sequentially changing the wavelength of the light pulse.); an irradiation device that is driven mechanically and irradiates the emitted light toward a predetermined range ([0028] The scan device 22 emits successively light pulse beams incident from the multi-wavelength pulse light source 21 while changing an emission direction, that is, performs scanning using the light pulse beam. The scan device 22 is realized, for example, by a scanning mirror or the like, and performs two-dimensional scanning in this case, but may perform one-dimensional scanning. In consideration of the frame rate of a distance image, the scanning mirror is preferably realized by a microelectromechanical systems (MEMS) mirror, but may be realized, for example, by a multi-planar high-speed rotating polygon mirror.); a light receiving unit that receives reflected light reflected from an object by the emitted light irradiated by the irradiation device ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths.); and a first optical member that guides the emitted light to the irradiation device ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.) and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof ([0030] The wavelength-selectable light receiver 23 receives an incident light pulse beam and generates a light receiving signal for each of different wavelengths. Therefore, the wavelength-selectable light receiver 23 includes a wavelength separation mechanism that separates light pulse beams for each wavelength (each of the three wavelengths λ1, λ2, and λ3 in this case) and a plurality of wavelength corresponding light receivers each of which generates a light receiving pulse signal in accordance with a separated pulse beam. The wavelength separation mechanism separates light pulse beams using a multi-layer thin film filter and also may separate light pulse beams using an optical diffraction grating or the like.).  
Akiyama fails to disclose that the optical member is a single optical member. 
However, Sakimura discloses a first optical member that guides the emitted light to the irradiation device and guides the reflected light to the light receiving unit by guiding incident light in a direction according to a wavelength thereof ([0046] The transmission and reception optical system 8 emits the first composite light which has passed through the optical circulator 7, as a transmission light, toward a target (an aerosol) via the diffraction grating 9, and receives scattered lights of those transmission lights, which are scattered by the target, via the diffraction grating 9. [0048] The diffraction grating 9 is an optical element that diffracts each laser light incident thereupon to emit that laser light toward a specific direction according to the angle and the frequency of the laser light. The transmission light from the transmission and reception optical system 8 is the one into which the transmission seed lights having different frequencies are combined, and the lights diffracted by the diffraction grating 9 are emitted at different angles (toward the directions of transmission lights 101a and 101b) respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. The motivation behind this modification would have been to improve the transmission and reception of the light from a target in order to extract information about the target from the scattered light [See Sakimura].

In regards to claim 2, the limitations of claim 1 have been addressed. Akiyama discloses wherein the first optical member is disposed on an optical path of the emitted light from the light source to the irradiation device ([0042] The light pulse output by the EDFA 53 is transformed to a parallel light pulse by the collimate lens 54. The two-dimensional MEMS scanner 55 includes an MEMS mirror that rotates around two axes and causes a reflection direction to change such that a light pulse beam from the collimate lens 54 is two-dimensionally scanned.).

In regards to claim 3, the limitations of claim 1 have been addressed. Akiyama fails to explicitly disclose wherein an optical path through which the reflected light enters the first optical member and an optical path through which the emitted light is guided by the first optical member are the same.
Sakimura discloses wherein an optical path through which the reflected light enters the first optical member and an optical path through which the emitted light is guided by the first optical member are the same ([Fig. 1 and 0046] The transmission and reception optical system 8 emits the first composite light which has passed through the optical circulator 7, as a transmission light, toward a target (an aerosol) via the diffraction grating 9, and receives scattered lights of those transmission lights, which are scattered by the target, via the diffraction grating 9. [0048] The diffraction grating 9 is an optical element that diffracts each laser light incident thereupon to emit that laser light toward a specific direction according to the angle and the frequency of the laser light. The transmission light from the transmission and reception optical system 8 is the one into which the transmission seed lights having different frequencies are combined, and the lights diffracted by the diffraction grating 9 are emitted at different angles (toward the directions of transmission lights 101a and 101b) respectively.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akiyama with the use of a single diffraction grating for the transmission and reception of the light as taught by Sakimura. The motivation behind this modification would have been to improve the transmission and reception of the light from a target in order to extract information about the target from the scattered light [See Sakimura].

In regards to claim 5, Akiyama discloses a distance measuring device ([0025] an optical distance measuring system) having the optical device of claim 1 [See rejection to claim 1 above], wherein the distance measuring device measures a distance to the object based on a time required from emission of the emitted light to reception of the emitted light by the light receiving unit ([0037] The control calculator 24 detects a time difference between a time of generation of a light pulse of a wavelength and a time of generation of a corresponding light receiving signal for each direction and calculates a distance to a target in each direction from the detected time difference in a similar way illustrated in FIG. 1 and FIG. 2.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482